Appellant was convicted of theft, and his punishment assessed at two years in the penitentiary, from which he appeals to this court.
1. There is nothing in the motion to arrest. The indictment sufficiently charges the ownership in a person to the grand jurors unknown. It was not necessary to allege that such unknown person was other than appellant. Such a conclusion was a logical and necessary result of the other allegations.
2. The court did not err in refusing to give the special charges asked for. There was no evidence showing that appellant had claimed the steer before killing it, but on the contrary, it was known and recognized by appellant and his neighbors as an estray, and had been marked by *Page 140 
appellant in the mark of its mother, and when asked about it, appellant claimed that he had killed a steer of his own, of different description, and not the estray. There are no reversible errors. The judgment is affirmed.
Affirmed.
Judges all present and concurring.